EXHIBIT The #1 Airborne Healthcare Company Air Methods Provides 2nd Quarter Update and Date of Quarterly Conference Call Continued High Weather Cancellations and Higher Operating Costs to Affect Quarterly Results AIRM to Report Second Quarter Financial Results on Thursday, August 7, DENVER, CO., July 24, 2008 Air Methods Corporation (NasdaqGS: AIRM), the largest air medical transportation company in the world, provided an update on second quarter 2008 results. Based on preliminary 2008 second quarter results, total community-based patient transports were 11,635.Patients transported for community bases in operation greater than one year (Same-Base Transports) decreased 651 transports or 7%, while weather cancellations for these same bases increased by 459 transports compared with the prior-year quarter.For the six-month period ended June 30, 2008, Same-Base Transports decreased by 1,228 or 7%, while weather cancellations increased by 1,095.These Same-Base Transports and weather cancellations exclude bases acquired from CJ Systems Aviation Group, Inc. (CJ) effective October 1, 2007.Net revenue per community-based transport was approximately $6,725 for the current-year quarter, compared with $6,412 in the prior-year quarter and $6,622 in the first quarter of The Company also announced that fuel costs per community-based patient transport were 58% higher than during the prior-year quarter.Based on patients transported during the current-year quarter, this increase resulted in approximately $1.8 million in increased fuel costs.Maintenance expenditures per flight hour increased approximately 21% during the current quarter as compared with the second quarter of 2007, excluding the effect of aircraft acquired in the CJ acquisition.Total consolidated cost per flight hour was relatively unchanged with first quarter 2008 levels.While the Company had anticipated higher maintenance costs during the second quarter as compared to the prior-year quarter, actual costs on a volume-adjusted basis exceeded expectations by approximately $0.8 million.The Company also reported that the combined, uninsured costs of the accidents experienced during the current-year quarter were approximately $0.6 million. Based on preliminary results, the Company estimates that its fully-diluted earnings will be between $0.38 and $0.41 per share for the quarter ended June 30, 2008.The Company noted that these preliminary results are subject to final quarter-end closing and review procedures and are therefore subject to change. Aaron Todd, CEO, stated, “While we are disappointed that weather, further increases in fuel costs and additional overruns in maintenance expenditures have impacted our second quarter results, we know by experience that weather and maintenance costs can shift quickly from quarter-to-quarter.We are pleased that recent price increases have continued to generate growth in net revenue per transport.Due to the severity of increases in fuel costs, the Company has implemented another 6% price increase in gross charges for community-based transports effective July 1, 2008.As a result of over 1,000 patient transports lost to increased weather cancellations and the higher fuel and maintenance costs during the first half of 2008, we believe our ability to achieve growth in fully-diluted earnings per share for the full year is improbable.However, we remain optimistic that moderating weather and maintenance activities, combined with continued improvement in reimbursement from recent price increases, will restore earnings growth in the near-term.This expectation is also dependent upon fuel prices remaining at current levels.” The
